Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION
                                         No. 04-12-00243-CV

                                        Benjamin JOHNSON,
                                             Appellant

                                                 v.

                                     Ashley JOHNSON-WEBB,
                                             Appellee

                         From the 115th District Court, Upshur County, Texas
                                       Trial Court No. 698-09
                            The Honorable Lauren Parish, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: November 28, 2012

REVERSED AND REMANDED

           The parties have filed a joint motion to dismiss the appeal stating they have reached a

settlement, and requesting that we set aside the trial court’s judgment without regard to the

merits and remand the cause to the trial court for rendition of a judgment in accordance with the

parties’ settlement agreement. The motion is granted. The judgment of the trial court signed on

January 12, 2012 is reversed, and the cause is remanded to the trial court for further proceedings.
                                                                               04-12-00243-CV


See TEX. R. APP. P. 42.1(a)(2)(B), 43.2(d). Costs of appeal are taxed against the parties who

have incurred them.

                                              PER CURIAM




                                            -2-